Citation Nr: 1819629	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  10-36 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability, to include sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a May 1994 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran filed a proper Notice of Disagreement in February 1995. As such, the May 1994 rating decision did not become final, and this matter has remained on appeal since that time. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

In April 2013, the Veteran appeared at a hearing before a Veterans Law Judge who is no longer employed at the Board. A copy of that transcript is of record. In March 2016, the Board sent the Veteran correspondence informing him of such, and in April 2016 the Veteran responded that he did not wish to have a new hearing. 

In September 2016, the Board denied the Veteran's claims of entitlement to service connection for a lung disability, to include sarcoidosis, and for a skin disability, to include eczema. The Veteran filed an appeal to the U.S. Court of Appeals for Veterans Claims (CAVC) contesting the Board's September 2016 decision. In an October 2017 memorandum decision the CAVC vacated and remanded the Board's denial of service connection for a lung disability, but affirmed the Board's decision as to the claim of service connection for a skin disability. 

In March 2018 written argument, the Veteran's representative addressed both the issues of service connection for a lung disability and a skin disability.  However, as noted, the Board's September 2016 denial of service connection for a skin disability was affirmed by the CAVC in October 2017.  Thus, the issue remanded by the CAVC is limited to the issue of entitlement to service connection for a lung disability, to include sarcoidosis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In its October 2017 memorandum decision, the CAVC took note of the Veteran's contentions that the Board erred by failing to address whether the Veteran's lung disability, to include sarcoidosis, was related to the medical issues suffered while in service and/or was a manifestation of a medically unexplained chronic multisymptom illness. See 38 C.F.R. §§ 3.303(b), 3.307(b), and 3.309(a).

In its decision, the CAVC found inadequacies in the Board's adjudication of this matter based on the legal criteria for adjudicating service connected claims on the basis of the Veteran's status as a Persian Gulf Veteran. His service in the Persian Gulf is conceded by VA and is not a matter of dispute. See 38 U.S.C. § 1117(f); 38 C.F.R. § 3.317(d). The question that remains is whether any of his claimed disorders are qualifying chronic disabilities subject to the presumptions afforded Persian Gulf Veterans. 

 A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995-97 (2010); see also 76 Fed. Reg. 41696-98 (July 15, 2011).

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary. The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is December 31, 2016. 38 C.F.R. § 3.317(a)(1)(i). Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests. See 38 U.S.C. § 1117; 38 C.F.R. § 3.317(a), (b).
The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. See 38 U.S.C. § 1117(g).

The CAVC determined that the Board provided inadequate reasons and bases in its decision addressing the claim on appeal. The deficiencies found in the Board's adjudication were set forth as follows:

The CAVC found the Board's reasons and bases were inadequate as it determined the Veteran had a current disability of restrictive lung disease, and the Veteran had received in-service treatment for a lung condition. However, the Board denied service connection for a lung disability finding there was no positive nexus opinion of record. The Board did not address the August 2010 private clinician's finding of record that both the in-service and recent lung test results showed a restrictive lung disease. The CAVC also found the Board failed to address the applicability of presumptive service connection for Gulf War veterans to the Veteran's claim. The Board again did not address the August 2010 private opinion which found the Veteran's shortness of breath "is a chronic condition that does not have a specific diagnosis". 

Accordingly, the case is REMANDED for the following actions:

1. By appropriate means, request copies of any relevant and outstanding private and/or VA medical records of treatment or evaluation of the appealed disorder to include any additional records from the VA facility or private physician from July 2014.

2. After undertaking the development listed above, schedule the Veteran for a VA Gulf War Illness examination by a clinician who is capable of determining the current nature and likely etiology of the Veteran's claimed lung disability, to include sarcoidosis. The claims file should be provided to and reviewed by the examiner. After review of the evidence, please address the following.

(a) Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any identified disability associated with the claimed lung disability, to include sarcoidosis, is directly related to active service. The examiner should specifically address service treatment records which reflect treatment for a lung condition in his or her opinion. 

(b) Clarify whether the Veteran has a lung disability, to include sarcoidosis, that is attributable to a known diagnosis, to include clarifying whether the "restrictive lung disease" noted on prior examinations is a formal diagnosis versus a description of lung symptoms not meeting a known diagnosis. If the lung disability is not shown to be attributable to a known diagnosis please clarify whether the lung disability has been manifested to a compensable degree at any time.

(c) If a diagnosis cannot be rendered concerning the Veteran's claimed lung disability, to include sarcoidosis, the VA examiner is asked to state whether the Veteran's lung disability symptoms, considered both alone and in conjunction, are symptoms of a manifestation of undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other opinions of record. 
 
Rationale for the requested opinion shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide an explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

3. Then readjudicate the claim in light of this and all other additional evidence. If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991). His failure to help procure treatment records may impact the decision made. He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999). It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C. §§ 5109B, 7112.  




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  



